Citation Nr: 0931072	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.  

The Veteran testified in a February 2006 Travel Board 
hearing, and a transcript of the hearing is associated with 
the claims file.  The Veterans Law Judge before whom the 
Veteran testified has since left the Board.  In a June 2009 
letter, the Veteran declined the offer to have his case heard 
by a new Veterans Law Judge, therefore the Board can proceed 
with this decision upon the merits.

In April 2006, the Board denied the claim on appeal.  A July 
2008 memorandum decision by the Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's April 2006 
decision in order that the Board should provide an adequate 
statement of reasons or bases for its determinations on this 
claim.


FINDINGS OF FACT

1.  The Veteran's mild hearing loss in the right ear is 
related to service.

2.  The evidence, overall, does not indicate that the Veteran 
has ever had hearing loss in the left ear for VA purposes. 


CONCLUSIONS OF LAW

1.  Based on all the evidence, service connection for hearing 
loss in the right ear is established.  38 U.S.C.A. 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for hearing loss in the left ear is 
not established.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
"impaired hearing" will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he had 
excessive noise exposure.

The evidence, including service personnel records (SPRs), 
indicates that the Veteran's MOS for the first eleven years 
of his service was NAVAIDS, which supports the Veteran's 
statements of time spent working on or around aircraft and 
ground power units for aircraft with regular noise exposure.  
In this case, the Board concedes that the Veteran was exposed 
to loud noise during his service.  

The service treatment records (STRs) indicate a complaint of 
right ear pain of three weeks in November 2000, with 
subjective hearing loss.  The record notes that a recent 
audiological examination was normal.  The separation 
examination indicates hearing at a normal level, providing 
limited evidence against this claim.

A VA audiological evaluation was performed in April 2001.  
The results were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
40
20
10
5
10
Left
5
10
10
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The evaluation revealed moderate sensorineural loss of 
hearing sensitivity at 500 Hertz in the right ear, as 
measured by the VA standards stated above and explained in 
38 C.F.R. § 3.385.  The left ear was within normal limits per 
VA standards.  

An April 2001 treatment record from Brooke Army Medical 
Center confirms the results of the VA audiological evaluation 
performed that same month, as the Veteran complained of right 
ear hearing trouble and again displayed a 40 decibel 
threshold at 500 Hertz in the right ear.  Hearing in the left 
ear and above 500 Hertz in the right ear continued to be 
within normal limits.

Treatment records from July 2001 and November 2002 indicate a 
30 decibel threshold at 500 Hertz in the right ear.  Hearing 
in the left ear and hearing above 500 Hertz in the right ear 
was again within normal limits.  The assessments in July 2001 
and November 2002 were of mild low frequency sensorineural 
hearing loss in the right ear.

Another VA audiological evaluation was performed in May 2005.  
Hearing was found to be within normal limits in both ears.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.  Although the 
Veteran's hearing has been shown to be within normal limits 
in his most recent VA evaluation, he did demonstrate mild 
hearing loss in the right ear as measured by VA standards 
during the pendency of this claim.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for left ear hearing loss, as the left ear is 
within normal limits according to the VA standards for 
hearing loss and nothing from any audiological evaluation 
wound indicate otherwise.  The appeal for service connection 
is granted for the right ear only.  

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2001 and October 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  








ORDER

Service connection for hearing loss of the right ear is 
granted.

Service connection for hearing loss of the left ear is 
denied.





____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


